Citation Nr: 0010042	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
prescriptions purchased from September 1990 through January 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from January 1943 to January 1946.  He died 
in February 1995.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 decision of the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida (VAMC-Bay Pines), which denied entitlement to 
the benefits sought.  The appellant filed a timely notice of 
disagreement, and was issued a statement of the case (SOC) in 
June 1997.  VA received the appellant's substantive appeal in 
July 1997.  The appellant thereafter presented testimony at a 
personal hearing held at VAMC-Bay Pines in November 1997.

In June 1999, the Board remanded this case, pursuant to the 
appellant's request, to the VAMC for purposes of scheduling 
the appellant for a personal hearing before a Member of the 
Board in St. Petersburg, Florida.  The appellant thereafter 
withdrew, in writing, her request for a personal hearing.

On January 11, 2000, the RO received a statement from the 
appellant clarifying aspects of her November 1997 personal 
hearing testimony, as well as a duplicate copy of an August 
1992 letter from the American Journal Nursing Company.  
Before these documents could be associated with the other 
evidence of record, the veteran's claims folder was 
transferred to the Board.  The RO subsequently forwarded this 
evidence to the Board for review and disposition.

Although this 'additional' pertinent evidence was received by 
the RO without a waiver of initial consideration after the 
issuance of the June 1997 SOC and prior to re-certification, 
it would generally be remanded to the RO for initial 
consideration.  See 38 C.F.R. § 19.37(a) (1999).  In the 
instant case, however, the Board has determined, for the 
reasons set forth below, that the appellant's claim was not 
timely received and thus lacks legal merit.  Therefore, 
remand of this evidence to the RO for issuance of a 
supplemental statement of the case would be futile.  Franzen 
v. Brown, 9 Vet. App. 235, 238 (1996).


FINDINGS OF FACT

1.  The veteran expired in February 1995.  

2.  At the time of his death, a total schedular evaluation 
for advanced hepatic cirrhosis secondary to hepatitis-C, with 
esophageal varices, recurrent epistaxis and portosystemic 
encephalopathy had been established from August 13, 1993.

3.  In June 1996, the veteran's widow, the appellant, 
submitted copies of receipts from September 1990 through 
January 1994 for medications that she purchased on behalf of 
the veteran for treatment of his service-connected disorder.

4.  The veteran's widow is a viable claimant for purposes of 
payment and reimbursement insofar as she alleges that she 
paid for the medications at issue.

5.  Prior to June 1996, there is no objective evidence 
indicating that the appellant ever submitted any 
communication to VA reflecting an intent to file a claim for 
reimbursement of private medical expenses incurred from 
September 1990 through January 1994.


CONCLUSIONS OF LAW

1.  The veteran's widow is a claimant for purposes of filing 
a claim for payment or reimbursement by the VA for 
unauthorized medical expenses.  38 C.F.R. § 17.123 (1999).

2.  The June 1996 claim for reimbursement of private 
prescriptions purchased from September 1990 through January 
1994 was not timely submitted, and payment of that claim is 
precluded.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.123, 17.126, 17.129 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran was granted 
service connection for chronic active hepatitis with 
cirrhosis of the liver secondary to service-connected malaria 
in a January 1992 rating decision.  A temporary total rating 
under 38 C.F.R. § 4.30 was assigned from March 28, 1991, and 
a 10 percent rating was assigned from June 1, 1991.  The 
veteran completed an appeal as to the compensation level 
assigned, and the Board granted a higher initial evaluation 
of 30 percent in a May 1993 decision.  The veteran thereafter 
filed a claim for an increased rating and by rating decision 
issued in January 1994, he was granted a total schedular 
rating effective August 1993.  He expired in February 1995, 
and his widow, the appellant, was thereafter awarded service 
connection for the cause of his death, cardiorespiratory 
arrest due to terminal liver disease, hepaticencephelopathy 
and chronic viral hepatitis, in a March 1995 rating decision.  
In June 1996, the appellant filed VA Form 10-583, Claim for 
Payment of Cost of Unauthorized Medical Services, seeking 
reimbursement from VA for prescription medication expenses 
incurred from September 1990 through January 1994 for 
treatment of the veteran's service-connected disorder.  At 
the time, the appellant stated that no one told her about a 
refund until recently or she would have done it sooner.

In the instant case, the appellant neither contends nor 
alleges that VA previously authorized payment or 
reimbursement for the prescription medications.  Rather, the 
appellant contends that she is entitled to the benefit sought 
because she purchased medications for the control of the 
veteran's service-connected disorder, rated as 100 percent 
disabling, from September 1990 through January 1994.  
Therefore, she believes that she is entitled to the benefit 
sought.

At first glance, the Board notes that the appellant appears 
to be attempting to substitute herself for her deceased 
spouse in this claim.  Generally, as a matter of law, a 
veteran's claim does not survive his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  However, the regulations pertaining 
to payment or reimbursement of services not previously 
authorized provide that a claim may be filed by the veteran 
who received the services (or his guardian) or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the veteran who paid for 
the services.  38 C.F.R. § 17.123 (1999) (emphasis added).  
Insofar as the veteran's spouse has alleged that she paid for 
the unauthorized prescription in question, the Board finds 
that she must be considered to be a claimant for purposes of 
the instant case.  Accordingly, for purposes of the remainder 
of this discussion, the Board will use the terms 
"appellant", "claimant" and "veteran's widow" 
interchangeably.

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 U.S.C.A. § 1710 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.93, 17.96 (1999).

Guidelines relevant to the obtainment of prescription 
medications are found in the M-1, Part I.  Such include that 
prescriptions may be filled by VA pharmacies based on local 
formularies (Chapter 16, Section 64(b), Section 65).  
Specifically, Section 65.65(a) provides that VA clinics will 
determine whether the prescriptions will be filled in the 
pharmacy; whether the veteran is authorized to fill such 
himself on an emergent basis; or whether one-time 
prescriptions are fillable on a fee-basis.  Section 
65.65(b)(1) sets out that "VA pharmacies will be used for 
filling of staff and nonemergent fee-basis physicians' and 
dentists' prescriptions to the extent practical, consistent 
with the needs and best interests of patients and which can 
be provided more economically by the VA.  This is applicable 
particularly to prescriptions for stabilized conditions or 
those of a recurring nature (such as those for chronic 
patients treated with the same drug from month to month) in 
which the patient's medication needs can be determined 
sufficiently in advance to provide for uninterrupted 
prescription services from a VA pharmacy."

M1, Part I, Chapter 18, Section 76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications which are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, 
fee-basis physician concerning substitution with a VA 
formulary medication.

M1, Part I, Chapter 18, Section 71 provides for reimbursement 
where veterans have paid for medications with their own funds 
"for prescriptions needed for prompt treatment of service-
connected or other approved disabilities when such medication 
was not immediately available from a VA pharmacy or 
participating pharmacy."

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 1991 & Supp. 1999).  
When VA facilities are not able to provide "economical" 
hospital care or medical services, the Secretary "may" 
contract with non-VA facilities for such care and services, 
either on a group or an individual basis.  38 U.S.C. § 
1703(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 17.52 (1999).  Unauthorized expenditures may be paid or 
reimbursed on the basis of a timely filed claim and is 
available only where:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

(A) for an adjudicated service-
connected disability,

(B) for a non-service-connected 
disability associated with and held to be 
aggravating a 
service-connected disability,

(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

(D) for any illness, injury, or 
dental condition in the case of a veteran 
who (i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . ., and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. 1728 (West 1991); 38 C.F.R. § 17.120 (1999) 
(emphasis added).

For purposes of entitlement to payment or reimbursement of 
unauthorized medical expenses, the applicable regulation 
provides that:

(a) A claim must be filed within two 
years after the date the care or services 
were rendered (and in the case of 
continuous care, payment will not be made 
for any part of the care rendered more 
than two years prior to filing claim), or

(b) In the case of care or services 
rendered prior to a VA adjudication 
allowing service-connection:

(1) The claim must be filed within 
two years of the date the veteran was 
notified by VA of the allowance of the 
award of service-connection.

(2) VA payment may be made for care 
related to the service-connected 
disability received only within a two-
year period prior to the date the veteran 
filed the original or reopened claim 
which resulted in the award of service-
connection but never prior to the 
effective date of the award of service-
connection within that two-year period.

(3) VA payment will never be made 
for any care received beyond this two-
year period whether service connected or 
not.

38 C.F.R. § 17.126 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") 
has found that in a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

After a contemporaneous review of the evidence of record, the 
Board finds that the appellant's claim must be denied.  In 
June 1996, the veteran's widow filed her claim for payment 
and reimbursement for unauthorized prescriptions purchased 
from September 1990 through January 1994.  Thus, VA received 
her claim more than two years following the date the 
unauthorized prescription medications were purchased.  A 
review of both the veteran's claims folder and medical folder 
reveals that there were no claims prior to June 1996 which 
may be interpreted as a claim for payment or reimbursement of 
unauthorized prescription medication expenses.  Therefore, 
pursuant to the provisions of 38 C.F.R. §  17.126, the 
appellant's claim was not timely filed, and thus payment or 
reimbursement is barred by the provisions of § 17.129.

Accordingly, the Board finds that the claim of entitlement to 
payment or reimbursement of unauthorized prescriptions 
purchased from September 1990 through January 1994 was not 
timely received, and thus lacks legal merit and entitlement 
under the law and must be denied.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.120, 17.123, 17.126, 17.129 (1999).


ORDER

Entitlement to payment or reimbursement of unauthorized 
prescriptions purchased from September 1990 through January 
1994 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

